Migdal v MNT Props., LLC (2022 NY Slip Op 04020)





Migdal v MNT Props., LLC


2022 NY Slip Op 04020


Decided on June 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2020-04765
 (Index No. 7312/14)

[*1]Misha Migdal, respondent, 
vMNT Properties, LLC, defendant, Freeman Howard, P.C., appellant.


Freeman Howard, P.C., Hudson, NY (Paul M. Freeman of counsel), appellant pro se.
Brian P. Hickey, Jr., P.C., Huntington, NY, for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendant Freeman Howard, P.C., appeals from an order of the Supreme Court, Nassau County (Roy S. Mahon, J.), entered February 26, 2020. The order, insofar as appealed from, denied the motion of that defendant pursuant to CPLR 3211(a)(1) and (7) to dismiss the seventh and eighth causes of action asserted against it.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, and so much of the order as denied the motion of the defendant Freeman Howard, P.C., pursuant to CPLR 3211(a)(1) and (7) to dismiss the seventh and eighth causes of action asserted against it is vacated.
In light of our determination on a related appeal (see Migdal v Freeman Howard, P.C., ___ AD3d ___ [Appellate Division Docket Number 2019-00010; decided herewith]), we dismiss the appeal as academic.
DUFFY, J.P., ROMAN, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court